                                           Case 3:20-cv-03419-CRB Document 5 Filed 08/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC PHILLIPS, J91735,                                  Case No. 20-cv-03419-CRB (PR)
                                   8                    Petitioner,                              ORDER DISMISSING PETITION FOR
                                                                                                 A WRIT OF HABEAS CORPUS
                                   9              v.
                                                                                                 (ECF No. 3)
                                  10     RON BROOMFIELD, Acting Warden,
                                  11                    Respondent.

                                  12                                                       I.
Northern District of California
 United States District Court




                                  13          Petitioner seeks a writ of habeas corpus under 28 U.S.C. § 2254 challenging the California

                                  14   Board of Parole Hearings’ (BPH) April 10, 2018 decision to deny him parole. Petitioner claims

                                  15   BPH violated his due process rights by finding him unsuitable for parole for five years despite

                                  16   substantial suitability evidence to the contrary.

                                  17          Petitioner also seeks leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915

                                  18   (ECF No. 3) which, based on his affidavit of poverty, is GRANTED.

                                  19                                                       II.

                                  20          The Supreme Court has made clear that, in the context of parole, a prisoner subject to a

                                  21   parole statute similar to California’s receives adequate process when he is allowed an opportunity

                                  22   to be heard and is provided with a statement of the reasons why parole was denied. Swarthout v.

                                  23   Cooke, 562 U.S. 216, 220 (2011). The Constitution does not require more. Id.

                                  24          Whether BPH’s decision was supported by some evidence of parole unsuitability is

                                  25   irrelevant in federal habeas. The Supreme Court has made clear that “it is no federal concern . . .

                                  26   whether California’s ‘some evidence’ rule of judicial review (a procedure beyond what the

                                  27   Constitution demands) was correctly applied.” Id. at 221. And for the same reason, it is no

                                  28   federal concern whether California’s relevant factors received individualized consideration.
                                           Case 3:20-cv-03419-CRB Document 5 Filed 08/31/20 Page 2 of 2




                                   1
                                                As the Ninth Circuit has put it, “Cooke was unequivocal in holding that if an inmate
                                   2
                                       seeking parole receives an opportunity to be heard, a notification of the reasons as to denial of
                                   3
                                       parole, and access to their records in advance, ‘[t]hat should . . . be [] the beginning and the end of
                                   4
                                       [the] inquiry into whether [the inmate] received due process.’” Pearson v. Muntz, 639 F.3d 1185,
                                   5
                                       1191 (9th Cir. 2011) (quoting Cooke, 562 U.S. at 220). Because petitioner does not question
                                   6
                                       whether these procedures were provided, this court’s inquiry “is at its end.” Id.
                                   7
                                                                                         III.
                                   8
                                              For the foregoing reasons, the petition for a writ of habeas corpus is DISMISSED. And
                                   9
                                       pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of appealability
                                  10
                                       (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “reasonable jurists
                                  11
                                       would find the district court’s assessment of the constitutional claims debatable or wrong.” Slack
                                  12
Northern District of California




                                       v. McDaniel, 529 U.S. 473, 484 (2000).
 United States District Court




                                  13
                                              IT IS SO ORDERED.
                                  14
                                       Dated: August 31, 2020
                                  15
                                                                                         ______________________________________
                                  16                                                     CHARLES R. BREYER
                                                                                         United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      2
